DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present U.S. non-provisional application is being examined under the pre-AIA           first-to-invent provisions. The present U.S. non-provisional application, filed on May 27, 2021, is a continuation of a prior U.S. non-provisional application, filed on December 22, 2016, which is a continuation of a prior U.S. non-provisional application, filed on June 4, 2013, and claims benefit to U.S. provisional applications, filed on August 1, 2012 and June 4, 2012.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 27, 2021 was filed        before the mailing date of a first Office action in the present U.S. non-provisional application,      in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.
Response to Amendment
This Office action is in response to the preliminary amendment under 37 CFR 1.115 on May 27, 2021. Claims 1-23 were canceled. Claims 24-43 were added. Claims 24-43 are pending for consideration in the present U.S. non-provisional application.
Allowable Subject Matter
Claims 24-43 would be considered as allowable if made to overcome the non-statutory double patenting rejections and the rejections under 35 U.S.C. 112 set forth in this Office action. 
Geirhofer et al. (WO 2013/170114 A1) provides prior art disclosure considered as relevant to the claimed invention (Geirhofer, Abstract, para. [0074], “Certain aspects of the present disclosure provide methods and apparatus for performing coordinated multipoint (CoMP) channel state information (CSI) feedback under multiple channel and interference assumptions. One method generally includes receiving signaling indicating at least one or more interference measurement resources (IMRs) from a network and a configuration with one or more non-zero power reference signal (NZP-RS) resources in which one or more base stations transmit a RS, performing separate interference measurements at least on a per-IMR basis in one or more subframes by forming a baseline interference estimate based on the IMR and forming separate interference estimates based on adding interference from selected NZP-RS resources to the baseline interference estimate, and transmitting one or more CSI feedback reports that correspond to the interference measurements. […] For aperiodic feedback, the index of the one or more configured CSI-RS resources may be signaled using dynamically signaling. In one aspect, a combination of RRC and dynamic signaling can be used to configure which channel/interference resource the UE 906 should measure. As discussed supra, multiple groups of reference signal resources may be configured to enable CSI reporting indicative of different transmission alternatives. Each of these groups may include different channel and/or interference measurement resource patterns. Aperiodic reporting may include CSI computed based on different resource patterns for interference measurement. For example, even if a single reference signal pattern is configured for channel measurement, multiple CSI-RS resources may be configured for interference estimation in a reference subframe. UE 906 may generate separate aperiodic CSI feedback reports using these different resource patterns for interference measurement…”) However, Geirhofer et al. does not provide sufficient prior art for the claimed invention, such as the first configuration information further indicating a first assumed ratio of physical downlink shared channel (PDSCH) energy per resource element (EPRE) to a first NZP CSI-RS EPRE and the second configuration information further indicating a second assumed ratio of PDSCH EPRE to a second NZP CSI-RS EPRE. Accordingly, the claimed invention is neither anticipated by the prior art of record, nor considered as obvious in view thereof to a person having ordinary skill in the art.
Double Patenting
Claims 24-43 are rejected on the ground of non-statutory double patenting as being unpatentable over reference claims 1-14 of U.S. Patent No. 11,039,329. The claims at issue for consideration are not identical, but they are not patentably distinct from each other because the present claims are anticipated by the reference claims, and considered as obvious variants thereof to a person having ordinary skill in the art.
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. MPEP 717.02 for applications subject to examination under the first inventor to file provisions of the AIA , MPEP 2159. MPEP 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used (www.uspto.gov/forms/). The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using the eTerminal Disclaimer website. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For additional information about eTerminal Disclaimers, see http://www.uspto.gov/ patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim Rejections - 35 USC § 112
The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph, which forms the basis for all indefiniteness rejections set forth in this Office action:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 33, 36-39 and 41-43 are rejected under pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
Claims 33 and 36-39 specify further limitations for “[the] method” of previously recited claims, however the previous claims are not method claims. Accordingly, there is insufficient antecedent basis for the limitations in the claims. Claims 41-43 are dependent therefrom.
Claim Objections
Claim 40 is effectively objected to under 37 CFR 1.75 as being a substantial duplicate of claim 26. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate thereof. MPEP 608.01(m).
Conclusion
The prior art made of record (PTO-1449, PTO-892) and not relied upon is considered pertinent to the subject matter of the present U.S. non-provisional application.
Li et al. (WO 2013/081368 A1) provides reference disclosure considered as relevant to the subject matter of the claimed invention (Li, Abstract, “…A method of transmitting a reference signal in a Cooperative Multi-Point (CoMP) system in accordance with the present invention includes sending configuration information on the reference signal and sending the reference signal based on the configuration information on the reference signal, wherein the configuration information on the reference signal indicates Energy Per Resource Element (EPRE), used to transmit the reference signal, for each of transmission points that participate in the transmission of the reference signal.”)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy J. Weidner whose telephone number is (571) 270-1825. The examiner can normally be reached Monday - Friday, 8:00 AM - 5:00 PM, Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, the applicant                    is encouraged to use the USPTO Automated Interview Request (AIR) form provided at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY J WEIDNER/Primary Examiner, Art Unit 2476